     Izaak D. Schwaiger, SBN 267888                 John Houston Scott, SBN 72578
 1   SCHWAIGER LAW FIRM                             SCOTT LAW FIRM
     130 Petaluma Avenue, Suite 1A                  1388 Sutter Street, Suite 715
 2   Sebastopol, CA 95472                           San Francisco, CA 94109
     Tel: (707) 595-4414                            Tel: (415) 561-9601
 3   Fax: (707) 581-1983                            Fax: (415) 561-9609
     izaak@izaakschwaiger.com                       john@scottlawfirm.net
 4
     William A. Cohan, SBN 141804
 5   WILLIAM A. COHAN, P.C.
     P.O. Box 3448
 6   Rancho Santa Fe, CA 92067
     Tel: (858) 832-1632
 7   Fax: (858) 832-1845
     bill@williamacohan.com
 8

 9   Attorneys for Plaintiffs BRIAN PAYNE, JESSE SCHWARTZ,
     JOSHUA SURRAT, JASON HARRE, and JACOB FORD
10

11

12                               UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14

15   BRIAN PAYNE, JESSE SCHWARTZ,                 Case No. 4:19-cv-05058-HSG
     JOSHUA SURRAT, JASON HARRE, and
16   JACOB FORD,                                  STIPULATION AND ORDER TO FILE
                                                  AMENDED COMPLAINT FOR DAMAGES
17         Plaintiffs,
     v.
18

19   CITY OF ROHNERT PARK, BRENDAN
     JACY TATUM, JOSEPH HUFFAKER,
20   CHRISTOPHER SNYDER, JEFFREY
     TAYLOR, BRIAN MASTERSON and DOES
21   1-50, inclusive.
22         Defendants.
23

24

25

26

27

28                                               -1-

                STIPULATION AND ORDER TO FILE AMENDED COMPLAINT FOR DAMAGES
 1          WHEREAS on August 16, 2019 Plaintiffs Brian Payne, Jesse Schwartz, Joshua Surrat,
 2   Jason Harre, and Jacob Ford filed a complaint alleging, inter alia, violations of their civil rights
 3   stemming from actions of the defendants; and
 4          WHEREAS the parties sought early resolution of those claims prior to engaging in
 5   discovery, and were referred to Magistrate Judge Beeler for a settlement conference on January
 6   15, 2020 ; and
 7          WHEREAS two additional individuals with similar claims – Sean Haar and Kevin
 8   McGilbra – not presently named as plaintiffs, became known to the parties prior to the January 15
 9   settlement conference, and by agreement of the parties were included in the settlement
10   discussions so as to conserve judicial resources; and
11          WHEREAS the claims of all individuals were able to be settled, subject to the standard

12   contingencies of board approvals; and

13          WHEREAS the parties desire to expedite the finalization of the settlement process by

14   filing an amended complaint to include the claims of Messrs. Haar and McGilbra;

15          IT IS HEREBY STIPULATED by and between the parties hereto, and through their

16   attorneys of record, that pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiffs

17   may file a First Amended Complaint, a draft copy of which is attached hereto as Exhibit A.

18          The parties FURTHER STIPULATE that given the January 15, 2020 global conditional

19   settlement of all 7 plaintiffs’ claims, including Haar and McGilbra, responsive pleadings to the

20   amended complaint by all defendants, and each of them, is stayed pending final approval of the

21   conditional settlement by the relevant government agencies, and the filing of a stipulation for

22   dismissal with prejudice of the entire action with each side to bear their own fees and costs.

23   Dated: January 30, 2020                                               SCHWAIGER LAW FIRM
24
                                                                       By: /s/Izaak D. Schwaiger
25                                                                         Izaak D. Schwaiger
                                                                           Attorneys for Plaintiffs
26

27

28                                                      -2-

                 STIPULATION AND ORDER TO FILE AMENDED COMPLAINT FOR DAMAGES
     Dated: January 30, 2020                               BERTRAND, FOX, ELLIOT,
 1
                                                             OSMAN & WENZEL
 2
                                                           By: /s/Gregory M. Fox
 3                                                            Gregory M. Fox
                                                              Attorney for Defendant City of
 4                                                            Rohnert Park
 5
     Dated: January 30, 2020                               ANGELO, KILDAY & KILDUFF, LLP
 6
                                                           By: /s/Derick E. Konz
 7                                                             Derick E. Konz
                                                               Attorney for Defendant
 8                                                             Brendan Jacy Tatum
 9
     Dated: January 30, 2020                               ALLEN GLAESSNER HAZELWOOD
10                                                             WERTH

11                                                         By: /s/Dale L. Allen, Jr.
                                                               Dale L. Allen, Jr.
12                                                             Attorney for Defendant
13                                                             Joseph Huffaker

14

15                                           ORDER

16         Good cause appearing, the Stipulation is SO ORDERED.

17

18

19

20   Date:1/31/2020                                 ___________________________________
                                                    The Honorable Haywood S. Gilliam Jr.
21                                                  United States District Court Judge
22

23

24

25

26

27

28                                               -3-

                STIPULATION AND ORDER TO FILE AMENDED COMPLAINT FOR DAMAGES
